          Case 2:19-cv-00933-PLD Document 41 Filed 02/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
ANTHONY JOSEPH,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
        vs.                                          )            Civil Action No. 19-933
                                                     )
WEST PENN ALLEGHENY HEALTH                           )
SYSTEM, INC.,                                        )
                                                     )
                Defendant.                           )

                                              ORDER

       Plaintiff Anthony Joseph (“Joseph”) has filed a Motion to Compel Discovery with respect

to certain document requests directed to Defendant West Penn Allegheny Health System, Inc.

(“AGH”). While the motion originally related to two document requests, AGH advises that the

parties have resolved the issues related to one of the two. The remaining matter in dispute will be

addressed in this Order.

       The parties disagree regarding Request No. 10 in Joseph’s First Interrogatories and Request

for Production of Documents Directed to Defendant (attached as Exhibit 1 to Joseph’s Motion to

Compel). Request No. 10 seeks emails and other documents sent or received by AGH and/or its

agents/employees from May 1, 2015, to the present that include various search terms that are

specified in the request. Joseph asserts that the request was tailored to capture electronically stored

information (“ESI”) using key words related to issues in this case and limited in time starting when

Ramadevi Kalla became his supervisor and extending to the present time. AGH objected to

producing any documents in response to this request.

       According to Joseph, his request is proportional to the needs of this case and AGH has

failed to establish that the production of the requested documents would be unduly burdensome.

He asserts that the ESI search is designed to capture information specific to the key individuals,
          Case 2:19-cv-00933-PLD Document 41 Filed 02/11/21 Page 2 of 3




claims, and incidents in this case and is limited to the period between when Ms. Kalla became his

supervisor and the present time.

       In opposing Joseph’s motion, AGH states that the search terms proposed in Request No.

10 are overly broad as they elicit a disproportionate amount of information from an unlimited

number of custodians. According to AGH, a preliminary analysis of the proposed search terms

resulted in approximately 50,000-60,000 emails and attachments, a volume that is not proportional

to the needs of this case, and AGH’s sampling of responsive hits revealed at least some completely

unrelated emails. Even with the search narrowed to four custodians, a search still resulted in over

40,000 emails. (This more limited search was not satisfactory to Joseph as it did not include other

key people.) Further, AGH argues, the search terms would not elicit relevant ESI because the

conduct at issue in this case is “verbal abuse, harassment and mistreatment” that occurred during

in-person interactions between Joseph and Ms. Kalla, information that would not be captured in

emails. In addition, AGH notes that it has already provided information and documents regarding

Ms. Kalla, as well as those related to employee dissatisfaction with her and an internal

investigation of her conduct.

       The Court has reviewed the submissions of the parties as well as the authorities on which

they rely. The number of documents at issue and the time it may take to review those documents

certainly are not the only factors to be considered in assessing proportionality. See Fed. R. Civ. P.

26(b)(1). At the same time, the time and potential cost of reviewing the ESI generated by the

search must be balanced against the probative value of these emails. As AGH notes in its

opposition to the Motion to Compel, producing all emails and other documents that were sent or

received by AGH and/or its agents and/or employees that include the first or last names of Joseph

or Ms. Kalla and one of eight search terms, including words such as “understand,” have elicited a



                                                 2
         Case 2:19-cv-00933-PLD Document 41 Filed 02/11/21 Page 3 of 3




broad swath of documents. Moreover, AGH notes that the alleged conduct of Ms. Kalla was verbal

in nature, and therefore, electronic communications, including those with words like “harass,”

“complaint” or “problem,” would not reveal Ms. Kalla’s alleged behavior or relate to Mr. Joseph’s

alleged damages. Simply put, Request No. 10 is not proportional to the needs of this case.

However, Joseph certainly may proceed to serve a request for production that specifically defines

the subject matter and scope of the documents he seeks and then, if necessary, negotiate

appropriate search terms.

       For these reasons, Plaintiff’s Motion to Compel Discovery is DENIED.

                                            SO ORDERED this 11th day of February 2021.


                                            /s/ Patricia L. Dodge
                                            PATRICIA L. DODGE
                                            United States Magistrate Judge




                                               3
